Citation Nr: 0105494	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to a disability rating of more than 30 
percent for the veteran's service-connected disequilibrium.  

3.  Entitlement to a disability rating of more than 10 
percent for the veteran's service-connected tinnitus.  

4.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected residuals of a cerebrovascular 
accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO)


REMAND

In a May 1997 statement, a private physician, K. M., M.D. 
indicated that the veteran's right hip pain was caused by the 
right leg shortening that he attributed to a reported right 
tibia fracture that the veteran sustained in service.  The 
Board notes that the veteran's service medical records 
indicate that the veteran fracture the first metatarsal of 
his right foot in April 1963.  The Board finds that this 
evidence raises the issue of service connection for 
disabilities involving the right lower extremity and right 
foot.  The Board further finds that this issue is intertwined 
with the issue of entitlement to service connection for a 
right hip disability and must be adjudicated by the RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right hip, 
leg, and foot disorders since service and 
currently for disequilibrium, tinnitus, 
and residuals of the cerebrovascular 
accident.  After securing the necessary 
release, the RO should obtain those 
records not already in the claims folder.

2.  A VA examination should be conducted 
by an orthopedist to determine the nature, 
severity and etiology of any disability of 
the right hip, leg, and foot.  The claims 
folder and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner indicate 
whether there is shortening of the right 
lower extremity and identify any residuals 
resulting from the fracture of the first 
metatarsal of the right foot which 
occurred in April 1963.

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any right hip, leg and 
foot disabilities diagnosed are related to 
service, to include the April 13, 1963, 
motor vehicle accident.  If not, the 
examiner should next opine as to whether a 
right hip disability and leg disability, 
to include shortening, were caused or 
aggravated by the April 1963 fracture of 
the first metatarsal of the right foot.  
The examiner attention is directed to the 
May 1997 statement from Dr. K. M.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should adjudicate the issue of 
service connection for right leg and right 
foot disorders.  If the benefits sought 
are denied, the veteran and his 
representative should be notified of that 
denial and of his appellate rights.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.  If the benefits on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





